Citation Nr: 1226151	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  04-16 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a cervical spine disability, on a direct basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from September 1976 to October 1982, and from August 1985 to April 1999.  

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2003 rating decision in which the RO denied service connection for a cervical spine disability, on a direct basis.  The Veteran filed a notice of disagreement (NOD) in October 2003.  The RO issued a statement of the case (SOC) in March 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in April 2004.

In a November 2006 decision, the Board denied service connection for a cervical spine disability on a direct basis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

In February 2007- during the pendency of the Veteran's appeal of the November 2006 Board decision to the Court-the Veteran filed a claim for service connection for a cervical spine disability, secondary to service-connected shoulder disability.  In a May 2007 decision, the RO denied service connection for a cervical spine disability, on a secondary basis.  No timely NOD with that rating determination was filed.

In a January 2008 Order, the Court granted a joint motion (filed by representatives of both parties), vacating the November 2006 Board decision as to the denial of  service connection for a cervical spine disability, on a direct basis, and remanding this matter to the Board for further proceedings consistent with the joint motion.

At the time of the rating decision on appeal, and throughout much of the pendency of this appeal, the Veteran was represented by the Disabled American Veterans (DAV).  During the appeal of his claim for service connection for a cervical spine disability, on a direct basis, to the Court, the Veteran was represented by a private attorney.  However, since the Court's remand of the matter on appeal to the Board, the Veteran has again been represented by the DAV and  that organization has since  submitted written argument on the Veteran's behalf.

In April 2008, the Board remanded the claim for service connection for a cervical spine disability, on a direct basis, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  After accomplishing further action, the AMC continued to deny  the claim (as reflected in a September 2009 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further appellate consideration.

In February 2010, the Board again remanded the claim to the RO, via the AMC, for further development.  After accomplishing further action, the RO continued to deny the claim (as reflected in a June 2011 SSOC) and again returned the matter on appeal to the Board for further appellate consideration.

In August 2011, the Board again remanded the claim to the RO, via the AMC, for further development.  After completing further action, the RO continued to deny the claim (as reflected in a June 2012 SSOC) and again returned the matter on appeal to the Board for further appellate consideration.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  Allthough the Veteran was treated for neck pain during service and has asserted experiencing such pain prior to such treatment continuously thereafter, there is no competent, credible evidence of a chronic cervical spine disability (in particular, arthritis of the cervical spine) in service, or for more than two years thereafter, and  the most probative medical opinion evidence on the question of whether there exists a medical nexus between current cervical spine disability and service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a January 2004 post-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for service connection for a cervical spine disability.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  In the January 2004 letter, the RO also requested that the Veteran submit any pertinent evidence in his possession (consistent with Pelegrini).  Further, an April 2008 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations (consistent with Dingess/Hartman).  

As indicated above, in the matter now before the Board, documents meeting the VCAA's notice requirements were provided to the appellant after the rating action on appeal.  However, the Board finds that, in this appeal, any delay in issuing section 5103(a) notice was not prejudicial to the appellant because it did not affect the essential fairness of the adjudication, in that his claim was fully developed and re-adjudicated after notice was provided.   See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

As indicated above, the RO gave the appellant notice of what was required to substantiate his claim, and the appellant was afforded an opportunity to submit information and evidence pertinent to his claim via the January 2004 letter.  After issuance of the January 2004 letter, and opportunity for the Veteran to respond, the March 2004 SOC and July 2004 SSOC reflect readjudication of the claim.  Similarly, after issuance of the April 2008 letter, the September 2009 SSOC, June 2011 SSOC, and June 2012 SSOC reflect readjudication of the claim.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA treatment records, reports of VA examination, and private treatment records.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  

The Board also finds that no additional RO action to further develop the record in connection with the claim, prior to appellate consideration, is required.

It is noted that, in the April 2008 remand, the Board instructed the RO/AMC to arrange for the Veteran to undergo VA examination to obtain an opinion regarding the etiology of his cervical spine disability.  The examiner was requested to discuss an October 2003 VA treatment record as well as an April 2004 VA examiner's opinion.  The record reflects that, pursuant to the remand, the RO/AMC scheduled the Veteran for a June 2009 VA examination.  However, although the VA examiner discussed the April 2004 VA opinion, he did not discuss the October 2003 VA treatment record.  Consequently, the Board again remanded the claim in February 2010 to obtain the requested medical opinion.  The examiner was requested to discuss the October 2003 VA treatment record as well as a June 2001 x-ray report.  Pursuant to the remand, the RO/AMC scheduled the Veteran for a November 2010 VA examination.  However, although the VA examiner discussed the October 2003 VA treatment record, he did not discuss the Veteran's June 2001 x-ray report.  Consequently, the Board again remanded the claim in August 2011 to obtain an addendum medical opinion.  Pursuant to the remand, the RO/AMC obtained the requested medical addendum opinion in September 2011.   

In light of the above, the Board finds that the RO has complied with the remand instructions, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield,  20 Vet. App. at  543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can be granted for certain chronic diseases, including arthritis, if manifest to a degree of 10 percent or more within one year of separation from active service.  Such diseases shall be presumed to have been incurred in service even though there is no evidence of disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).  

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a cervical spine disability is not warranted.  

The Veteran's service treatment records reflect that, in his September 1978 and December 1979 Reports of Medical History, the Veteran reported having recurrent back pain.  In his January 1989 Report of Medical History, the Veteran also reported having recurrent back pain.  Herniated nucleus pulposus and status post  laminectomy on L3-4 was noted.  A March 1989 record indicates that the Veteran had a one month duration of neck pain.  The diagnosis was probable neck strain.  In April 1989, the Veteran was referred to physical therapy for his right neck pain.  The diagnosis was postural neck pain.  An April 1989 X-ray of the cervical spine was within normal limits.  In May 1989, the Veteran complained of neck pain.  A July 1989 record shows that the Veteran continued to complain of pain in the right shoulder and back.  The November 1992, August 1994, and August 1996 Reports of Medical History reveal that the Veteran reported having recurrent back pain; however, it was noted on all occasions that he had a low back disability.  The March 1999 separation Report of Medical Examination showed no indication of a cervical spine disability.

Post service, a June 2001 VA X-ray of the cervical spine revealed C5-6-7 moderate degenerative disc space losses with early hypertrophic osteophytosis of the contiguous vertebral plates recognized.  A December 2001 VA treatment record indicates that the Veteran complained of persistent pain in his neck.  The diagnosis was degenerative joint disease.  A July 2002 VA treatment record shows a diagnosis of spondylosis cervicalis.

In September 2002, the Veteran underwent a VA examination.  It was noted that a magnetic resonance imaging (MRI) of the cervical spine and revealed mild-to-moderate C5-6 and C6-7 spondylosis.  The examination was negative otherwise.

A September 2002 VA treatment record reiterates that the Veteran's MRI revealed herniated nucleus pulposus at C5-6 and C6-7.

During VA examination in March 2003, the Veteran reported that during service he complained of pains in his posterior neck and continued to complain of neck pain closer to the time of his discharge.  The diagnosis was spondylosis of the cervical neck at C5-6 and C6-7.

An October 2003 VA treatment record notes that the Veteran sought treatment for his cervical spine.  He reported that he had progressive pain in his neck over the past two years.  He submitted documents to the physician showing that he underwent physical therapy for his neck and trapezius pain while in the service and reported that his pain never resolved since his time in the service.  The physician diagnosed the Veteran with chronic neck pain and opined that the neck pain was likely related to the injury for which the Veteran received treatment in service.

The report of an April 2004 VA examination indicates that the examiner, a VA nurse practitioner (who apparently conducted the examination in collaboration with a VA physician), reviewed the Veteran's claims file, to include his service treatment records.  The examiner stated that although the Veteran sought medical treatment for neck pain while in service, it was on two separate incidents in 1989.  However, there were no reports of neck pain in his discharge physical, nor was any report made of neck pain when the Veteran experienced his motor vehicle accident in service.  Based on these facts, the examiner opined that there was no evidence to give a nexus that could link the Veteran's complaints of pain in 1989 to his complaints of pain in 2002, which currently showed discogenic problems and degenerative joint disease.  The examiner concluded that it was least likely that the Veteran's current degenerative joint disease of the cervical neck was related to his neck strain while in the military.  It was noted that the examiner had discussed her findings with a physician who was in agreement with her opinion, and the report indicates that both signed the examination report.

VA medical records dated from August 2004 to February 2011 reflect that the Veteran received treatment for cervical disc disease and chronic neck pain.  A January 2007 MRI of the cervical spine revealed mild degenerative changes at C5-6 and C6-7.  

During a June 2009 VA examination, the Veteran reported hurting his neck in 1977.  The examiner reviewed the April 2004 VA examination report, which indicated that in November 1977, the Veteran was thrown out of the front seat of a military vehicle when it turned over after the driver lost control.  Thereafter, the Veteran was reportedly admitted for observation for multiple contusions and abrasions with no mention of any cervical spine injury.  The June 2009 VA examiner reviewed the entire claims file and found no mention of any neck injury in relation to the November 1977 in-service accident.  He also noted the lack of cervical problems mentioned in an October 1978 medical history for repair of cleft lip, as well as in physical examinations dated in 1979, 1982, 1984, and 1985.  The examiner found that in 1989, there was one mention of neck pain on the right, and that in March 1989, the Veteran was treated for one month duration of neck strain.  In May 1989, there was some mention of neck pain with no sequelae.  In June 1989, the Veteran was diagnosed with myofascial pain of the right upper trunk with no change of neck pain.  The Veteran continued to complain of some right neck pain extending into the right shoulder in December 1989.  However, during his November 1999 separation examination, although he complained of low back pain, the Veteran did not report any cervical spine pain.  

The examiner diagnosed the Veteran with degenerative changes at C5-6 and C6-7 from x-rays.  He noted that in the April 2004 VA examination report, the nurse practitioner had discussed her decision with him prior to signing her examination and that she had reviewed the Veteran's claims file.  The examiner indicated that he had also reviewed the Veteran's entire claims file and that he had found no mention of any neck problems after the Veteran's in-service accident of 1977.  However, the examiner noted several subsequent incidences of neck pain during service.  He determined that these in-service episodes of neck pain had apparently responded to treatment because there was no mention of neck problems during the Veteran's discharge examination, nor was there evidence of neck problems again for several years thereafter.  The examiner opined that it was more likely than not that the Veteran's neck problems were not related to or caused by any incidences of active service.  He explained that there was no evidence of continuity of care, serious neck injury during the Veteran's active duty service, or neck problems at the time of discharge from service.  

The Veteran again underwent VA examination in November 2010.  He then reported that in 1978, he was the middle seat passenger in an Army truck which was involved in an accident.  He indicated that the truck flipped over, and he was thrown from the truck onto the road.  He reported being treated for a shoulder injury after the accident.  He claimed that one year later, he noted pain in his neck and side of the head, which had continued ever since.  

The examiner diagnosed the Veteran with chronic cervical spine pain secondary to degenerative disc disease of the cervical spine with spondylosis.  He noted that in addition to interviewing and examining the Veteran, he had reviewed the claims file and all pertinent records as well.  The examiner found that the Veteran had indeed been involved in a motor vehicle accident in 1977, but that the corresponding injuries that had been reported in the record were relatively minor.  He also determined that the Veteran's contention of complaining about neck pain soon after the accident was not supported by any medical evidence of record.  The Veteran did not appear to have any significant complaints of neck issues until 1989, and even then, these complaints were only made sporadically.  The Veteran was also noted to have received virtually no care for neck issues until later still.  The examiner indicated that the Veteran's military service and post-military work history were not affected by neck complaints.  Regarding the October 2003 VA physician's medical opinion, the examiner found that it included no supporting data or evidence for the contention that the Veteran's neck issues were related to his in-service motor vehicle accident, and was simply speculative.  Further, the examiner explained that the Veteran's imaging studies revealed no evidence of traumatic arthritis, but instead indicated the presence of degenerative arthritis, which was a process of advancing and use that could not be attributed to any one specific event from the remote past.  Therefore, after interviewing and examining the Veteran and reviewing the claims file, the examiner concluded that the Veteran's cervical spine abnormality was less likely as not caused by or a result of an in-service event.  

In September 2011, the RO requested an addendum opinion from the November 2010 VA examiner.  The examiner again reviewed the Veteran's entire claims file to specifically consider the findings from a June 2001 VA X-ray.  The examiner found that the Veteran' s service records showed that he did not have complaints involving his neck while in service, and that although he was treated for neck pain in 1989, this was a self-limited event, as the x-rays were negative.  He also noted that the physical examination reports after 1989 repeatedly failed to list neck pain as an ongoing issue.  There was also no evidence in the record of a continuity of care for neck pain.  The examiner noted that the June 2001 imaging study revealed degenerative arthritis of the neck, which was a common finding in virtually all people as they aged.  He explained that degenerative arthritis could not be traced to any one incident and determined that there was no cause and effect that could be related from the finding of degenerative arthritis to the Veteran's military service or any event in service.  The examiner stated that to assume such was an error of logic.  Further, the examiner noted that the Veteran's follow-up MRI showed no spinal stenosis, foraminal stenosis, or nerve involvement.  Therefore, after reviewing the claims file, the examiner concluded that the Veteran's claimed neck condition less likely than not had its onset in or was medically related to his active military service from September 1976 to October 1982, or from August 1985 to April 1999.    

The above-cited evidence reflects that the Veteran received treatment for neck pain in 1989, during service.  In addition, the above-cited medical evidence of record clearly establishes that the Veteran has a current disability of degenerative disc disease of the cervical spine with spondylosis.  However, the evidence fails to persuasively establish that there exists a medical nexus between the diagnosed disability and service-in particular, the 1977 motor vehicle accident. 

As indicated, review of the medical evidence reveals that no chronic cervical spine disability was shown in service, or for a few years thereafter.  

The Board has considered the Veteran's assertion, advanced in his October 2003 NOD, that he has experienced continuous neck pain  since his in-service motor vehicle accident.  The Board acknowledges that the Veteran is competent to report a continuity of symptomatology of these types of symptoms since service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, such reports of continuity are not deemed credible here.  

In this regard, although the Veteran has alleged that he complained of neck pain both shortly after the 1977 motor vehicle accident and also one year after the 1977 motor vehicle accident, service treatment records are negative for such complaints.  Indeed, there was no mention of any neck injury in relation to the November 1977 in-service accident.  There were also no cervical problems mentioned in an October 1978 medical history for repair of cleft lip, as well as in physical examinations dated in 1979, 1982, 1984, and 1985.  Moreover, although the Veteran received limited treatment for neck pain in 1989, he did not complain of neck problems during his November 1999 discharge examination, nor did he seek treatment for neck problems again until 2001.  If the Veteran had been experiencing continuous symptoms of neck pain since his motor vehicle accident in service, it is reasonable to expect that he would have sought continuous treatment for his neck pain since 1977 and/or mentioned such symptoms during his November 1999 discharge examination.  Thus, continuity of symptomatology has not credibly been established by either the clinical record or the Veteran's own statements.

Particularly as regards the matter of presumptive service connection for cervical spine arthritis  as indicated above, although neck pain was noted in service, x-rays were then negative and no cervical spine disability was then diagnosed.  Hence, no cervical spine disability was present in service.  In fact, the first indication of cervical spine disability-degenerative changes of the cervical spine revealed on a June 2001 VA X-ray, followed by a diagnosis of degenerative joint disease-was more than two years after the Veteran's discharge from service in April 1999.  Because there is no medical evidence indicating that arthritis was present to a compensable degree within the first post-service year, the record does not present a basis for a grant of service connection on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.    

The Board further notes that, on the question of whether there otherwise exists a medical nexus between the Veteran's active service and the cervical spine disability diagnosed more than two years thereafter the record contains some conflicting medical opinions-one that tends to support, and three that weigh against, the claim.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this appeal, the Board finds that, while the October 2003 VA opinion tends to suggest a medical relationship between the Veteran's cervical spine disability and his service, the April 2004 VA opinion, June 2009 VA opinion, and November 2010 VA opinion with September 2011 addendum-based upon examination of the Veteran and consideration of his complete documented medical history-constitute probative evidence that the Veteran's cervical spine disability is not related to his service.  

The Board notes that the VA physician who examined the Veteran in October 2003 opined that the Veteran's cervical spine disability was related to his injury in service, for which he received treatment, and indicated that the opinion was based on review of the Veteran's service treatment records showing that he received physical therapy, while in service, for his cervical spine pain.  However, the April 2004, June 2009, and November 2010 VA examiners performed comprehensive reviews of the claims file, which includes service treatment records spanning a period of 20 years.  Further, while the VA examiners acknowledged that the Veteran received some treatment for neck pain in 1989, they noted the significance of the lack of treatment or complaints for neck problems immediately after the 1977 motor vehicle accident and during the Veteran's discharge examination in November 1999.  

Moreover, the October 2003 VA examiner gave no rationale for his opinion, whereas the April 2004, June 2009, and November 2010 examiners gave rationales for their opinions.  Indeed, the November 2010 VA examiner found that the October 2003 VA opinion included no supporting data or evidence for the contention that the Veteran's neck issues were related to his in-service motor vehicle accident, and was simply a speculative opinion.  

By contrast, the April 2004 examiner found no nexus between the Veteran's cervical spine disability and service because there were no reports of neck pain when the Veteran experienced his in-service motor vehicle accident or during his discharge physical.  She concluded that there was no medical evidence to link the Veteran's complaints of pain in 1989 to his complaints of pain in 2002.  The June 2009 examiner based his opinion on the lack of evidence of continuity of care, serious neck injury during the Veteran's active duty service, or neck problems at the time of discharge from service.  Finally, the November 2010 examiner determined that the corresponding injuries to the Veteran's motor vehicle accident in 1977 were relatively minor and that the Veteran's contention of complaining about neck pain soon after the accident was not supported by any medical evidence of record.  He also found that the Veteran did not appear to have any significant complaints of neck issues until his sporadic complaints in 1989, and that subsequently, the Veteran received virtually no care for neck issues until later still.  In a September 2011 addendum opinion, the November 2010 examiner also explained that there was no cause and effect that could be related from the June 2001 X-ray finding of degenerative arthritis to the Veteran's military service, as degenerative arthritis could not be traced to any one incident and was a common finding in virtually all people as they aged.  
 
As the April 2004, June 2009, and November 2010 VA examiners conducted comprehensive reviews of the Veteran's entire service treatment records and presented rationale for their opinions that were consistent with the evidence of record, the Board finds that these opinions are more probative (i.e., persuasive), on the medical nexus question than the October 2003 VA opinion.  Accordingly, the most persuasive medical opinions on this point weigh against the claim.  

Furthermore, to whatever extent assertions of the Veteran and/or his representative are being offered in an attempt to establish a medical nexus between current cervical spine disability and an in-service motor vehicle accident or other in-service incident, such evidence does not provide a basis for allowance of the claim.  As indicated above, this claim turns on the matter of etiology of the medical disability for which service connection is sought-in particular, whether there exists a medical relationship between degenerative disc disease of the cervical spine with spondylosis and the Veteran's service-a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative opinion on the medical matter upon which this claim turns.  See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value. 

Under these circumstances, the Board finds that the claim for service connection for a cervical spine disability must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Service connection for a cervical spine disability is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


